EXHIBIT 10.1

 
 

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED GUARANTEE




July 14, 2011


Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, MA 02108


Ladies and Gentlemen:


Charming Shoppes of Delaware, Inc., a Pennsylvania corporation (“CS Delaware”),
CSI Industries, Inc., a Delaware corporation (“CSI”), FB Apparel, Inc., an
Indiana corporation (“FB Apparel”), Catherines Stores Corporation, a Tennessee
corporation (“Catherines”), Lane Bryant, Inc., a Delaware corporation (“LBI”),
and Charming Shoppes, Inc., a Pennsylvania corporation (“Parent”, and together
with CS Delaware, CSI, FB Apparel, Catherines, and LBI, each individually, a
“Loan Agreement Borrower” and collectively, “Loan Agreement Borrowers”) have
entered into financing arrangements with Wells Fargo Bank, National Association,
successor by merger to Wells Fargo Retail Finance, LLC, as agent (in such
capacity, “Agent”) for itself and the financial institutions from time to time
party to the Loan Agreement (as hereinafter defined) as lenders, and the lenders
from time to time party to the Loan Agreement (collectively, “Lenders”) pursuant
to which Agent and Lenders make loans and advances and provide other financial
accommodations to Loan Agreement Borrowers as set forth in the Fourth Amended
and Restated Loan and Security Agreement, dated of even date herewith, by and
among Agent, Lenders, Loan Agreement Borrowers, Guarantors (as hereinafter
defined) and Charming Shoppes of Delaware, Inc., as administrative borrower (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”), and other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto, including,
but not limited to, this Guarantee, the Trade Financing Agreement [Security
Agreement], dated as of August 16, 2001, by and among Agent, CS Delaware, as
agent, Sentani Trading Limited (“Sentani”), Trimoland Limited (“Trimoland”),
Huambo Limited (“Huambo” and, together with CS Delaware, Sentani, Trimoland,
Huambo, each individually, a “Trade Finance Borrower” and collectively, “Trade
Finance Borrowers”; Trade Finance Borrowers and Loan Agreement Borrowers are
sometimes referred to herein each, individually as a “Borrower” and
collectively, as “Borrowers”), and the Letter of Credit Reimbursement Agreement,
dated as of August 16, 2001, between Agent and CS Insurance Ltd. (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing
Agreements”).  All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Loan Agreement.


Due to the close business and financial relationships among Borrowers and each
of the entities listed on the signature pages hereto and Exhibit A hereto (each,
individually, a “Loan Agreement Guarantor” and together with Loan Agreement
Borrowers, each, individually, a “Guarantor” and, collectively, “Guarantors”),
in consideration of the benefits which will accrue to Guarantors and as an
inducement for and in consideration of Agent and Lenders entering into
 
 
 

--------------------------------------------------------------------------------

 
 
the Loan Agreement and continuing to make loans and advances and provide other
financial accommodations to Loan Agreement Borrowers and the Trade Finance
Borrowers pursuant to the Loan Agreement and the other Financing Agreements,
each Guarantor hereby jointly and severally agrees in favor of Agent and Lenders
as follows:


1.  Guarantee.


(a)  Each Guarantor absolutely and unconditionally, jointly and severally,
guarantees and agrees to be liable for the full payment and performance when due
of the following (all of which are collectively referred to herein as the
“Guaranteed Obligations”): any and all Loans, Letter of Credit Obligations and
all other obligations, liabilities and Indebtedness of every kind, nature and
description owing by each Borrower, Guarantor, Additional L/C Debtor and other
Obligor (as hereinafter defined) to Agent or any Lender or Issuing Bank,
including principal, interest, charges, fees, costs and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under the Loan Agreement or the other Financing Agreements or on account
of any Letter of Credit and all other Letter of Credit Obligations, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of the Loan Agreement or after the commencement of
any case with respect to any or all Borrowers, Guarantors and Additional L/C
Debtors under the United States Bankruptcy Code or any similar statute
(including, without limitation, the payment of interest and other amounts which
would accrue and become due but for the commencement of such case, whether or
not such amounts are allowed or allowable in whole or in part in such case),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured.


(b)  This Guarantee is a guaranty of payment and not of collection.  Each
Guarantor agrees that Agent and Lenders need not attempt to collect any
Guaranteed Obligations from any Borrower or other Obligor or to realize upon any
collateral, but may require any Guarantor to make immediate payment of all of
the Guaranteed Obligations to Agent and Lenders when due, whether by maturity,
acceleration or otherwise, or at any time thereafter.  Agent, for and on behalf
of Lenders may apply any amounts received in respect of the Guaranteed
Obligations to any of the Guaranteed Obligations, in whole or in part and in
such order as set forth in the Loan Agreement.


(c)  Payment by Guarantors shall be made to Agent, for the benefit of Lenders,
at the office of Agent from time to time on demand as Guaranteed Obligations
become due.  Guarantors shall make all payments to Agent on the Guaranteed
Obligations free and clear of, and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, withholding, restrictions or conditions of any kind.  One or
more successive or concurrent actions may be brought hereon against any
Guarantor either in the same action in which a Borrower or any of the other
Guarantors is sued or in separate actions.  In the event any claim or action, or
action on any judgment, based on this Guarantee is brought against any
Guarantor, each Guarantor agrees not to deduct, set-off, or seek any
counterclaim (other than compulsory counterclaims) for or recoup any amounts
which are or may be owed by Agent or any Lender to any Guarantor.


2.  Waivers and Consents.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a)  Notice of acceptance of this Guarantee, the making of loans and advances
and providing other financial accommodations to any Borrower and presentment,
demand, protest, notice of protest, notice of nonpayment or default and all
other notices to which a Borrower or any Guarantor is entitled is hereby waived
by each Guarantor.  Each Guarantor also waives notice of and hereby consents to,
(i) any amendment, modification, supplement, extension, renewal, or restatement
of the Loan Agreement and any of the other Financing Agreements, including,
without limitation, extensions of time of payment of or increase or decrease in
the amount of any of the Guaranteed Obligations, the interest rate, fees, other
charges, or any collateral, and the guarantee made herein shall apply to the
Loan Agreement and the other Financing Agreements and the Guaranteed Obligations
as so amended, modified, supplemented, renewed, restated or extended, increased
or decreased, (ii) the taking, exchange, surrender and releasing of collateral
or guarantees now or at any time held by or available to Agent or any Lender for
the obligations of Borrowers or any other party at any time liable on or in
respect of the Guaranteed Obligations or who is the owner of any property which
is security for the Guaranteed Obligations (individually, an “Obligor” and
collectively, the “Obligors”), including, without limitation, the surrender or
release by Agent or any Lender of any Guarantor hereunder, (iii) the exercise
of, or refraining from the exercise of any rights against any Borrower, any
Guarantor or any other Obligor or any collateral, (iv) the settlement,
compromise or release of, or the waiver of any default with respect to, any of
the Guaranteed Obligations and (v) any financing by Agent or any Lender of any
Borrower under Section 364 of the United States Bankruptcy Code or consent to
the use of cash collateral by Agent or any Lender under Section 363 of the
United States Bankruptcy Code.  Each Guarantor agrees that the amount of the
Guaranteed Obligations shall not be diminished and the liability of Guarantors
hereunder shall not be otherwise impaired or affected by any of the foregoing.


(b)  No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations shall affect, impair or be a defense to this Guarantee,
nor shall any other circumstance which might otherwise constitute a defense
available to or legal or equitable discharge of a Borrower in respect of any of
the Guaranteed Obligations, or any Guarantor in respect of this Guarantee,
affect, impair or be a defense to this Guarantee.  Without limitation of the
foregoing, the liability of Guarantors hereunder shall not be discharged or
impaired in any respect by reason of any failure by Agent or any Lender to
perfect or continue perfection of any lien or security interest in any
collateral or any delay by Agent or any Lender in perfecting any such lien or
security interest.  As to interest, fees and expenses, whether arising before or
after the commencement of any case with respect to a Borrower under the United
States Bankruptcy Code or any similar statute, Guarantors shall be liable
therefor, even if a Borrower’s liability for such amounts does not, or ceases
to, exist by operation of law.  Each Guarantor acknowledges that neither Agent
nor any Lender has made any representations to any Guarantor with respect to a
Borrower, any other Obligor or otherwise in connection with the execution and
delivery by Guarantors of this Guarantee and Guarantors are not in any respect
relying upon Agent or any Lender or any statements by Agent or any Lender in
connection with this Guarantee.


(c)  Each Guarantor hereby irrevocably and unconditionally waives and
relinquishes all statutory, contractual, common law, equitable and all other
claims against a Borrower, any collateral for the Guaranteed Obligations or
other assets of a Borrower or any other Obligor, for subrogation, reimbursement,
exoneration, contribution, indemnification, setoff
 
 
-3-

--------------------------------------------------------------------------------

 
 
or other recourse in respect to sums paid or payable to Agent or any Lender by
each Guarantor hereunder and each Guarantor hereby further irrevocably and
unconditionally waives and relinquishes any and all other benefits which
Guarantors might otherwise directly or indirectly receive or be entitled to
receive by reason of any amounts paid by or collected or due from Guarantors, a
Borrower or any other Obligor upon the Guaranteed Obligations or realized from
their property.


3.  Subordination.  Payment of all amounts now or hereafter owed to Guarantors
by any other Obligor is hereby subordinated in right of payment to the full and
final payment to Agent and Lenders of the Guaranteed Obligations and all such
amounts and any security and guarantees therefor are hereby assigned to Agent,
for the benefit of Lenders, as security for the Guaranteed Obligations, except
as may otherwise be permitted in the Loan Agreement prior to the occurrence of
an Event of Default.


4.  Acceleration.  Notwithstanding anything to the contrary contained herein or
any of the terms of any of the other Financing Agreements, the liability of
Guarantors for the entire Guaranteed Obligations shall mature and become
immediately due and payable upon demand by Agent of payment made upon a
Guarantor (which demand is waived and shall not be required if Agent or any
Lender is stayed or enjoined from making such demand by order of any court of
competent jurisdiction or by the provisions of the United States Bankruptcy Code
or other applicable statute), even if the liability of a Borrower or any other
Obligor therefor does not otherwise so mature or become immediately due and
payable, upon the occurrence of any Event of Default under the Loan Agreement.


5.  Account Stated.  The books and records of Agent or any Lender showing the
account between Agent or any Lender and a Borrower shall be admissible in
evidence in any action or proceeding against or involving Guarantors as prima
facie proof of the items therein set forth, absent manifest error, and the
monthly statements of Agent rendered to any Borrower, to the extent to which no
written objection is made within thirty (30) days from the date of sending
thereof to such Borrower, shall be deemed conclusively correct absent manifest
error and constitute an account stated between Lender and a Borrower and be
binding on Guarantors.


6.  Termination.  This Guarantee is continuing, unlimited, absolute and
unconditional.  All Guaranteed Obligations shall be conclusively presumed to
have been created in reliance on this Guarantee.  Each Guarantor shall continue
to be liable hereunder until one of Agent’s officers actually receives a written
termination notice from a Guarantor sent to Agent at its address set forth above
by certified mail, return receipt requested and thereafter as set forth
below.  Such notice received by Agent from any Guarantor shall not constitute a
revocation or termination of this Guarantee as to any of the other
Guarantors.  Revocation or termination hereof by any Guarantor shall not affect,
in any manner, the rights of Agent or any Lender or any obligations or duties of
any of Guarantors (including the Guarantor which may have sent such notice
except with respect to such Guarantor as otherwise provided in the Loan
Agreement) under this Guarantee with respect to (a) Guaranteed Obligations which
have been created, contracted, assumed or incurred prior to the receipt by Agent
of such written notice of revocation or termination as provided herein,
including, without limitation, (i) all amendments, extensions, renewals and
modifications of such Guaranteed Obligations (whether or not evidenced by new or
additional agreements, documents or instruments executed on or after such notice
of revocation
 
 
-4-

--------------------------------------------------------------------------------

 
 
or termination), (ii) all interest, fees and similar charges accruing or due on
and after revocation or termination in accordance with the Loan Agreement, and
(iii) all attorneys’ fees and legal expenses, costs and other expenses paid or
incurred on or after such notice of revocation or termination in attempting to
collect or enforce any of the Guaranteed Obligations against a Borrower, any
Guarantor or any other Obligor (whether or not suit be brought) in accordance
with the Loan Agreement, or (b) Guaranteed Obligations which have been created,
contracted, assumed or incurred after the receipt by Agent of such written
notice of revocation or termination as provided herein pursuant to any contract
entered into by Agent or any Lender prior to receipt of such notice.  The sole
effect of such revocation or termination by any of Guarantors shall be to
exclude from this Guarantee the liability of such Guarantor for those Guaranteed
Obligations arising after the date of receipt by Agent of such written notice
which are unrelated to Guaranteed Obligations arising or transactions entered
into prior to such date except as otherwise provided in the Loan
Agreement.  Without limiting the foregoing, this Guarantee may not be terminated
and shall continue so long as the Loan Agreement shall be in effect (whether
during its original term or any renewal, substitution or extension thereof).
Nothing contained herein shall limit or affect the provisions requiring a
release of a Guarantor in connection with and upon consummation of a transaction
permitted under the Loan Agreement, including without limitation Sections 9.7 or
9.8 thereof.


7.  Reinstatement.  If after receipt of any payment of, or proceeds of
collateral applied to the payment of, any of the Guaranteed Obligations, Agent
or any Lender is required to surrender or return such payment or proceeds to any
Person for any reason, then the Guaranteed Obligations intended to be satisfied
by such payment or proceeds shall be reinstated and continue and this Guarantee
shall continue in full force and effect as if such payment or proceeds had not
been received by Agent.  Each Guarantor shall be liable to pay to Agent and does
indemnify and hold Agent and Lenders harmless for the amount of any payments or
proceeds surrendered or returned.  This Section 7 shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds.  This Section 7 shall survive the
termination or revocation of this Guarantee.


8.  Amendments and Waivers.  Neither this Guarantee nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Agent and
Lenders.  Agent or Lenders shall not by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its rights, powers and/or
remedies unless such waiver shall be in writing and signed by an authorized
officer of Agent and Lenders.  Any such waiver shall be enforceable only to the
extent specifically set forth therein.  A waiver by Agent or Lenders of any
right, power and/or remedy on any one occasion shall not be construed as a bar
to or waiver of any such right, power and/or remedy which Agent or Lenders would
otherwise have on any future occasion, whether similar in kind or otherwise.


9.   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.


(a)  The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between any Guarantor and Agent and
Lenders, whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of New York (without giving effect to principles
of conflicts of laws).


 
-5-

--------------------------------------------------------------------------------

 
 
(b)  Each Guarantor hereby irrevocably consents and submits to the non-exclusive
jurisdiction of the Supreme Court of the State of New York, County of New York
and the United States District Court for the Southern District of New York and
waives any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Guarantee or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of any Guarantor, Agent and Lenders in respect of this Guarantee or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising and whether in
contract, tort, equity or otherwise, and agrees that any dispute arising out of
the relationship among any Guarantor, any Borrower, Agent and Lenders or the
conduct of any such persons in connection with this Guarantee, the other
Financing Agreements or otherwise shall be heard only in the courts described
above (except that Agent and Lenders shall have the right to bring any action or
proceeding against any Guarantor or its property in the courts of any other
jurisdiction which Agent or any Lender deems necessary or appropriate in order
to realize on collateral at any time granted by a Borrower or any Guarantor to
Agent, for the benefit of Lenders, or to otherwise enforce Agent’s and Lenders’
rights against any Guarantor or its property).


(c)  Each Guarantor hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to Charming Shoppes of Delaware, Inc., at
its address set forth on the signature pages hereof and service so made shall be
deemed to be completed five (5) days after the same shall have been so deposited
in the U.S. mails, or, at Agent’s option, by service upon any of Guarantors in
any other manner provided under the rules of any such courts.  Within thirty
(30) days after such service, any Guarantor so served shall appear in answer to
such process, failing which such Guarantor shall be deemed in default and
judgment may be entered by Agent against such Guarantor for the amount of the
claim and other relief requested.


(d)  EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF ANY GUARANTOR AND AGENT OR ANY LENDER IN RESPECT
OF THIS GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH GUARANTOR
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY GUARANTOR OR
AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH GUARANTOR, AGENT AND
LENDERS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


(e) Agent and Lenders shall not have any liability to Guarantors (whether in
tort, contract, equity or otherwise) for losses suffered by Guarantors in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Guarantee, or
 
 
-6-

--------------------------------------------------------------------------------

 
 
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Agent or such Lender that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct.  In any such litigation,
Agent and each Lender shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of the Loan Agreement and the other
Financing Agreements.


10.  Notices.  All notices, requests and demands hereunder shall be in writing
and (a) made to Agent at its address set forth above and to each Guarantor in
accordance with the Loan Agreement, or to such other address as either party may
designate by written notice to the other in accordance with this provision, and
(b) deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one (1)
business day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing.


11.  Partial Invalidity.  If any provision of this Guarantee is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.


12.  Entire Agreement.  This Guarantee represents the entire agreement and
understanding of this parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.


13.  Successors and Assigns.  This Guarantee shall be binding upon Guarantors
and their respective successors and assigns and shall inure to the benefit of
Agent, Lenders and their respective successors, endorsees, transferees and
assigns.  The liquidation, dissolution or termination of any of Guarantors shall
not terminate this Guarantee as to such entity or as to any of the other
Guarantors.


14.  Construction.  All references to the term “Guarantors” wherever used herein
shall mean each and all Guarantors and their respective successors and assigns,
individually and collectively, jointly and severally (including, without
limitation, any receiver, trustee or custodian for any Guarantor or any
Guarantor's assets or any Guarantor in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code).  All references
to the term “Agent” wherever used herein shall mean Agent and its successors and
assigns and all references to the term “Borrowers” wherever used herein shall
mean each and all of Borrowers and their respective successors and assigns
(including, without limitation, any receiver, trustee or custodian for any
Borrower or any Borrower's assets or any Borrower in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code).  All references
to the term “Person” or “person” wherever used herein shall mean any individual,
sole proprietorship, partnership, corporation (including, without limitation,
any corporation which elects subchapter S status under the Internal Revenue Code
of 1986, as amended), limited liability company,
 
 
-7-

--------------------------------------------------------------------------------

 
 
limited liability partnership, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.  All references to
the plural shall also mean the singular and to the singular shall also mean the
plural.


15.  Amendment and Restatement of Existing Guarantee.  Each Guarantor hereby
acknowledges, confirms and agrees that the Third Amended and Restated Guarantee,
dated July 31, 2009 by certain Guarantors in favor of Agent and Lenders, as in
effect immediately prior to the date hereof (the “Existing Guarantee”), is in
full force and effect on the date hereof as to the Guarantors party hereto and
that the obligations of each Guarantor thereunder (other than any Guarantor
thereunder which is not also a party hereto) are valid, binding and enforceable
against it in accordance with the terms thereof on the date hereof.  This
Guarantee is an amendment and restatement of the Existing Guarantee, the terms
and conditions of which are superseded in their entirety by the terms and
conditions hereof.  The amendment and restatement contained herein shall not, in
any manner, be construed or constitute payment of, or impair, limit, cancel or
extinguish the obligations, liabilities or indebtedness evidenced by or arising
under the Existing Guarantee or constitute a novation with respect thereto.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
-8-

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of Guarantors has executed and delivered this Guarantee
as of the day and year first above written.




CHARMING SHOPPES, INC.
 
By: _____________________________
       Name: Eric M. Specter
Title: Executive Vice President
 
CHARMING SHOPPES OF DELAWARE, INC.
By: _____________________________
       Name: Eric M. Specter
Title: Vice President
 
CSI INDUSTRIES, INC.
 
By: _____________________________
       Name: Eric M. Specter
Title: President
 
FB APPAREL, INC.
By: _____________________________
       Name: Eric M. Specter
Title: President
 
LANE BRYANT, INC.
 
By:  _____________________________
       Name: Eric M. Specter
Title: Vice President
 
CATHERINES STORES CORPORATION
By: _____________________________
       Name: Eric M. Specter
Title: Vice President



[SIGNATURES CONTINUED ON NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]



CSPE, LLC
 
By: Charming Shoppes of Delaware, Inc.
Its: Sole Member
 
By: __________________________
Name: Eric M. Specter
Title: Vice President
 
CATHERINES PARTNERS-INDIANA, LLP
 
By: Catherines Stores of Indiana, Inc.
Its: Managing Partner
 
By: __________________________
Name: Eric M. Specter
Title: President
 
CATHERINES PARTNERS-WASHINGTON, G.P.
 
By: Catherines, Inc.
Its: Managing Partner
 
By: __________________________
Name: Eric M. Specter
Title: Vice President
 
FOR EACH ENTITY LISTED ON SCHEDULE 1.93A TO THE LOAN AGREEMENT
 
By: __________________________
Name: Eric M. Specter
Title: Authorized Officer in the capacity shown on Schedule 1.93A to the Loan
Agreement





[SIGNATURES CONTINUED ON NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

 [SIGNATURES CONTINUED FROM PREVIOUS PAGE]




FASHION BUG #2421, LLC
 
By: CSGC, Inc.
Its: Sole Member
 
By: __________________________
Name: Colin D. Stern
Title: Vice President
 
CATHERINES #5163, LLC
 
By: CSGC, Inc.
Its: Sole Member
 
By: __________________________
Name: Colin D. Stern
Title: Vice President
 
LANE BRYANT #6898, LLC
 
By: CSGC, Inc.
Its: Sole Member
 
By: __________________________
Name: Colin D. Stern
Title: Vice President
 
FOR EACH ENTITY LISTED ON SCHEDULE 1.93B TO THE LOAN AGREEMENT
 
By: __________________________
Name:  Colin D. Stern
Title:Authorized Officer in the capacity shown on Schedule 1.93B to the Loan
Agreement




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Name of Entity
Title
   
ARIZONA MAIL ORDER COMPANY, INC.
Vice President
BEDFORD FAIR APPAREL, INC.
Vice President
CATHERINES C.S.A.C, INC.
President
CATHERINES C.S.I.C., INC.
President
CATHERINES OF CALIFORNIA, INC.
President
CATHERINES OF NEVADA, INC.
President
CATHERINES OF PENNSYLVANIA, INC.
President
CATHERINES STORES OF INDIANA, INC.
President
CATHERINES STORES OF TEXAS, INC.
President
CATHERINES WOMAN DELAWARE, INC.
President
CATHERINES WOMAN MICHIGAN, INC.
President
CATHERINES, INC.
Vice President
CHARM-FIN STORES, INC.
President
CHARMING DIRECT, INC.
President
CHARMING SHOPPES INTERACTIVE, INC.
President
CHESTNUT ACQUISITION SUB, INC.
Vice President
CS INVESTMENT COMPANY
President
CSD ACQUISITION CORP.
President
C.S.I.C., INC.
President
CSIM, INC.
President
EXECUTIVE FLIGHTS, INC.
President
FASHION BUG OF CALIFORNIA, INC.
President
FB CLOTHING, INC.
President
FIGI’S BUSINESS SERVICES, INC.
Vice President
FIGI’S GIFTS, INC.
Vice President
FIGI’S MAIL ORDER GIFTS, INC.
Vice President
FIGI’S INC.
Vice President
FSHC, INC.
President
FBRC, INC.
President
LANE BRYANT PURCHASING CORP.
President
L M & B CATALOG, INC.
Vice President
MODERN WOMAN CATALOG, INC.
President
MODERN WOMAN HOLDINGS, INC.
President
MODERN WOMAN SPECIALTY, INC.
President
MONTEREY BAY CLOTHING COMPANY, INC.
Vice President
SIERRA NEVADA FACTORING, INC.
Vice President

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
By and on behalf of each CATHERINES OPERATING STORE CORPORATION listed on the
attached Exhibit A-1
President
By and on behalf of each CATHERINES OPERATING STORE LLC listed on the attached
Exhibit A-1
President
By and on behalf of each FASHION BUG OPERATING STORE CORPORATION listed on the
attached Exhibit A-1
President
By and on behalf of each FASHION BUG OPERATING STORE LLC listed on the attached
Exhibit A-1
President
By and on behalf of each LANE BRYANT OPERATING STORE CORPORATION listed on the
attached Exhibit A-1
President
By and on behalf of each LANE BRYANT OPERATING STORE LLC listed on the attached
Exhibit A-1
President



 
 
A-2

--------------------------------------------------------------------------------

 

